t c memo united_states tax_court daniel imperato petitioner v commissioner of internal revenue respondent docket no filed date daniel imperato pro_se kimberly a daigle and john t arthur for respondent memorandum findings_of_fact and opinion goeke judge respondent determined income_tax deficiencies of dollar_figure dollar_figure and dollar_figure a sec_6662 accuracy-related_penalty of dollar_figure dollar_figure and dollar_figure and a sec_6651 failure_to_file addition_to_tax of dollar_figure dollar_figure and dollar_figure for and respectively the issues for consideration are unreported gross_receipts for business_expense deductions for and the sec_6662 penalties for through and the sec_6651 additions to tax for and petitioner has conceded the tax_deficiency unreported gross_receipts of dollar_figure and a dollar_figure distribution from an individual_retirement_account respondent has conceded the late filing penalty for findings_of_fact petitioner resided in florida when he filed his petition during the years at issue petitioner operated a consulting business in which he provided management scientific and technical consulting petitioner formed imperiali organization llc llc in as its sole member during the llc maintained a bank account llc account petitioner had sole signatory authority over the llc account and made deposits into it during in date petitioner filed a certificate of conversion with the state of florida to convert the llc into a florida for-profit corporation imperiali organization inc corporation petitioner was the president the sole officer and the sole director of the 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar corporation the corporation had a bank account over which petitioner had sole signatory authority corporation account the corporation did not have any employees did not hold board meetings did not file corporate tax returns did not file annual reports with the state did not obtain a federal employer_identification_number and did not have any assets other than the corporation account it was inactive in petitioner made deposits into the corporation account in and used funds in the corporation account for personal purposes during petitioner also had four personal bank accounts personal accounts in addition to the llc account and the corporation account petitioner received extensions to file his and income_tax returns and filed the returns three days after their due dates under extension he reported dollar_figure in gross_receipts for and claimed business_expense deductions for automobile expenses for and travel_expenses for and a commission expense for relating to his consulting business on schedules c profit or loss from business he used a portion of his personal_residence for business purposes and deducted mortgage interest real_estate_taxes utilities or management fees for his personal_residence of dollar_figure and dollar_figure for and respectively as home_office_deductions on the basis that he used and respectively of his residence for business purposes during the examination revenue_agent arceny duran sought to assert a sec_6662 accuracy-related_penalty for each year at issue his immediate supervisor approved the initial assertion of the penalties and signed the civil penalty approval form satisfying the requirements of sec_6751 in the notice_of_deficiency respondent determined that petitioner had unreported gross_receipts for of dollar_figure on the basis of deposits into the six above-mentioned bank accounts he determined that portions of the deposits into the accounts were nontaxable receipts at trial respondent presented evidence that petitioner had gross_receipts of dollar_figure as follows dollar_figure of deposits into two personal bank accounts dollar_figure of deposits into the llc account and dollar_figure of deposits into the corporation account these deposits would result in unreported gross_receipts in excess of the amount determined in the notice_of_deficiency however respondent did not assert an increase in the pleadings in the notice_of_deficiency respondent also disallowed business_expense deductions for automobile expenses of dollar_figure and dollar_figure for and respectively travel_expenses of dollar_figure for and a commission expense of dollar_figure for respondent allowed dollar_figure and dollar_figure of the amounts that petitioner deducted as home_office expenses for and respectively and disallowed the remainder of the claimed home_office_deductions he also allowed deductions for business_expenses of dollar_figure and dollar_figure for and respectively that petitioner incurred in connection with his consulting business but did not report on his tax returns opinion the determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 i unreported income sec_61 defines gross_income as all income from whatever source derived see sec_1_61-2 income_tax regs when the commissioner determines that a taxpayer has unreported income the determination in the notice_of_deficiency must be supported by some evidentiary foundation linking the taxpayer to the alleged income-producing activity 994_f2d_1542 11th cir quoting 596_f2d_358 9th cir rev’g 67_tc_672 aff’g tcmemo_1991_ the commissioner need only provide a minimal evidentiary showing that the taxpayer failed to report income for the presumption of correctness to apply id petitioner does not dispute that he engaged in an income-producing activity for as reported on his schedule c respondent determined that petitioner was entitled to business_expense deductions for for his income-producing activity in excess of the amounts claimed on his tax_return taxpayers are required to maintain books_and_records sufficient to establish the amount of their gross_income sec_6001 if a taxpayer fails to do this the commissioner may reconstruct the taxpayer’s income using any method that clearly reflects income sec_446 see 348_us_121 54_tc_1530 respondent reconstructed petitioner’s unreported gross_income for and using the bank_deposits method respondent obtained the bank records through summonses to the banks petitioner asserted that he did not have the records because the documents were confiscated by the federal bureau of investigation bank_deposits are prima facie evidence of income 96_tc_858 aff’d 959_f2d_16 2d cir the commissioner’s reconstruction need not be exact but it must be reasonable in the light of all the surrounding facts and circumstances 92_tc_661 the bank_deposits method of reconstruction assumes that all of the deposits into a taxpayer’s account are taxable_income unless the taxpayer can show that the deposits are not taxable dileo v commissioner t c pincite the taxpayer has the burden to establish that the deposits were derived from a nontaxable source 70_tc_1057 respondent determined that portions of the deposits were nontaxable respondent included deposits made into the llc and corporation accounts in petitioner’s gross_receipts arguing that the deposits are taxable to petitioner because he exercised dominion and control_over the accounts petitioner had sole signatory authority over these accounts for purposes of the bank_deposits method the commissioner may include in a taxpayer’s gross_income bank_deposits into accounts over which the taxpayer has dominion and control not just deposits into his personal bank accounts 330_f2d_30 3d cir 226_f2d_331 6th cir see chambers v commissioner tcmemo_2011_114 slip op pincite deposits into church account over which pastor exercised dominion and control included in pastor’s income price v commissioner tcmemo_2004_103 deposits into lawyer’s cash management account over which lawyer exercised dominion and control included in lawyer’s gross_income cohen v commissioner tcmemo_2003_42 similarly with respect to the sole shareholder for a corporate account included in gross_income a taxpayer has dominion and control_over an account when he is free to use its funds at will see 343_us_130 petitioner’s using the money deposited into the llc and corporation accounts for personal purposes indicates dominion and control see woods v commissioner tcmemo_1989_611 aff’d 929_f2d_702 6th cir accordingly we hold that petitioner had dominion and control_over the amounts deposited into the llc and corporation accounts during and the deposits are included in his gross_receipts to the extent determined in the notice_of_deficiency in the alternative respondent argues that we should treat the deposits into the corporation account as petitioner’s gross_receipts by disregarding the corporation as a separate legal entity for federal tax purposes a corporation is a separate taxable entity if it was incorporated for a business_purpose and it engaged in a business activity see 319_us_436 66_tc_12 aff’d 553_f2d_94 2d cir when a corporation is disregarded for federal tax purposes its income is attributed to the true income earner 35_tc_1102 aff’d 323_f2d_316 9th cir respondent argues that the corporation fails the two requirements for a separate legal existence ie it was not formed for a business_purpose and it did not carry on a business activity we agree petitioner has not established that he had a business_purpose for organizing the corporation the corporation did not carry on a trade_or_business and did not maintain corporate formalities petitioner testified that the corporation did not exist during we hold that the corporation did not have a separate legal existence and is not recognized for federal tax purposes accordingly the deposits into the corporation account are includible in petitioner’s gross_receipts under this alternative argument respondent presented sufficient evidence of unreported gross_receipts of dollar_figure for petitioner has not established that the deposits are nontaxable he contends that the deposits were nontaxable equity from the sale of a separate corporation imperiali inc and alternatively that imperiali inc filed a corporate tax_return reporting the deposits as gross_income however he did not present any credible_evidence to account for a nontaxable source of the deposits or offer any credible_evidence that the deposits at issue were nontaxable or reported by imperiali inc we sustain respondent’s determination with respect to petitioner’s unreported gross_receipts ii deductions sec_162 permits taxpayers to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 generally the taxpayer has the burden to prove his entitlement to any deduction and must maintain adequate_records to substantiate the expense underlying the deduction sec_6001 503_us_79 welch v helvering u s pincite strict substantiation rules apply to travel_expenses and expenses relating to passenger vehicles sec_274 sec_280f sec_1 5t a temporary income_tax regs fed reg date when the strict substantiation rules apply the taxpayer must substantiate by adequate_records or sufficient evidence corroborating his own statement each of the following the amount of the expense the time and the place of the expense the business_purpose of the expense and his business relationship to the person benefited by the expense sec_274 see 112_tc_183 sec_1_274-5t and temporary income_tax regs fed reg taxpayers may rely on a contemporaneous log other records such as a diary or account book that they maintained at or near the time they incurred the expense or other_sufficient_evidence that includes a detailed personal statement corroborated by other evidence that has a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record id subparas through a taxpayer’s testimony without corroborative evidence is not sufficient substantiation wolfgram v commissioner tcmemo_2010_69 slip op pincite petitioner did not adequately substantiate the automobile expenses for and or the travel_expenses for pursuant to the sec_274 strict substantiation rules he did not provide contemporaneous mileage or travel logs to substantiate the time place or business_purpose of the automobile or travel_expenses accordingly he is not entitled to deduct these expenses taxpayers are entitled to deduct home_office expenses for the portion of their residence that they use exclusively and regularly for business purposes sec_280a 94_tc_348 taxpayers have the burden to prove regular and exclusive use of their residences for business purposes stricker v commissioner tcmemo_1995_530 taxpayers must maintain records to establish the amounts and payment of the expenses sec_6001 petitioner deducted expenses allocable to and of his residence for and respectively respondent allowed deductions for portions of those expenses petitioner has failed to establish the business use of his residence or to substantiate the amounts of expenses in excess of the amounts respondent allowed in the notice_of_deficiency he failed to produce any records to substantiate the amounts of his mortgage interest real_estate_taxes utilities or management fees accordingly he is not entitled to deduct home_office expenses in excess of the amounts respondent allowed petitioner also deducted a commission expense of dollar_figure for he bears the burden of substantiating the amount and the business_purpose of the expense the court may estimate such an expense where the record provides a basis to make the estimate 39_f2d_540 2d cir 85_tc_731 petitioner did not present any testimony or other evidence to substantiate the amount or business_purpose of the commission expense or provide a basis for us to estimate the amount of the expense nor did he establish that he incurred the expense accordingly he is not entitled to the deduction iii penalties and additions to tax a accuracy-related_penalties sec_6662 and b and provides for an accuracy-related_penalty of of an underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code or use ordinary and reasonable care in the preparation of a tax_return including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs disregard includes careless reckless or intentional disregard sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 the commissioner bears the burden of production with respect to the taxpayer’s liability for the penalties and must present sufficient evidence supporting the penalties see sec_7491 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to establish that the penalty should not be imposed higbee v commissioner t c pincite the taxpayer has the burden to prove any defense to the penalties including that he acted with reasonable_cause and in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs respondent determined that petitioner is liable for the sec_6662 penalty for through as a result of his negligence and disregard of rules and regulations and alternatively for and on the basis of substantial understatements of income_tax we have held that petitioner failed to report a substantial portion of his gross_receipts for approximately he did not report any gross_receipts for and conceded that he failed to report the gross_receipts for as determined by respondent he did not present any documentation to substantiate his automobile travel or commission expenses for and he also claimed significant portions of the expenses relating to his personal_residence as home_office_deductions for and respondent allowed portions of the home_office_deductions petitioner did not present any substantiation for the disallowed home_office expenses he failed to make a reasonable attempt to determine his gross_income or allowable deductions for through and did not make a reasonable attempt to comply with the code for through we find that petitioner acted negligently and with disregard of rules and regulations for through alternatively he substantially understated his income_tax for and under sec_6662 accordingly he is liable for the sec_6662 accuracy-related_penalty for through unless he establishes as a defense that he acted with reasonable_cause and in good_faith the sec_6662 accuracy-related_penalty does not apply to any portion of any underpayment for which petitioner establishes that he had reasonable_cause and acted in good_faith see sec_6664 whether a taxpayer has acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including his efforts to assess his proper tax_liability his knowledge and experience and the extent to which he relied on the advice of a tax professional sec_1_6664-4 income_tax regs petitioner argues that the unreported gross_receipts should have been reported on a corporate tax_return for imperiali inc or alternatively that the deposits were nontaxable equity however he has not provided any evidence to show that a corporate tax_return was filed for that entity or that the gross_receipts were reported on any corporate return he failed to present any documentation for his reported business_expenses he did not establish that he made a reasonable effort to assess his proper tax_liabilities we hold that petitioner did not establish reasonable_cause for the underpayments or that he acted in good_faith for through accordingly we hold that petitioner is liable for sec_6662 accuracy-related_penalties for through b late-filing addition_to_tax sec_6651 imposes an addition_to_tax for the failure to timely file a tax_return for a late filing of not more than one month the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the return id petitioner filed his and tax returns three days after their due dates under extension he has not provided any explanation for his late filings and has not presented any evidence to show that they were due to reasonable_cause and not willful neglect see sec_6651 469_us_241 2imperiali inc is separate from imperiali organization inc accordingly he is liable for sec_6651 additions to tax for and in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
